Case: 22-1962    Document: 24     Page: 1   Filed: 08/29/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     RAJ K. PATEL,
                       Appellant

                             v.

          WHITE HOUSE CHIEF OF STAFF,
                      Appellee
               ______________________

                        2022-1962
                  ______________________

     Appeal from the Civilian Board of Contract Appeals in
 No. 7419.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
      Raj K. Patel filed suit at the United States Civilian
 Board of Contract Appeals for battery, assault, torture,
 civil rights violations, and breach of contract. The Board
 dismissed. On appeal, Mr. Patel moves to stay the deadline
 for filing a motion for reconsideration or rehearing at the
 Board pending his efforts to seek the Supreme Court’s re-
 view in another of his cases and moves for leave to proceed
 in forma pauperis. Appellee opposes the motion to stay.
Case: 22-1962      Document: 24      Page: 2     Filed: 08/29/2022




 2                        PATEL   v. WHITE HOUSE CHIEF OF STAFF



      Given that Mr. Patel has moved for leave to proceed in
 forma pauperis, it is appropriate to consider whether his
 appeal is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i) (“[T]he
 court shall dismiss the case at any time if the court deter-
 mines that . . . the . . . appeal is frivolous. . . .”); see also
 Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S. 296,
 307–08 (1989) (explaining that while § 1915 “authorizes
 courts to dismiss a ‘frivolous or malicious’ action, . . . there
 is little doubt they would have [the] power to do so even in
 the absence of this statutory provision”).
      Mr. Patel provides no reasoned basis for disturbing the
 Board’s dismissal. Even a liberal reading of his filings fails
 to produce a non-frivolous allegation of a contract with an
 executive agency within the Board’s jurisdiction. Engage
 Learning, Inc. v. Salazar, 660 F.3d 1346, 1353 (Fed. Cir.
 2011). Mr. Patel alleges only that he formed a contract
 with Presidents of the United States and describes “fantas-
 tic or delusional scenarios” that are “clearly baseless.”
 Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). * Dismis-
 sal is therefore appropriate under the circumstances.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) Any pending motions are denied as moot.




     *   We note that this is now the second time this court
 has informed Mr. Patel that his contractual allegations are
 baseless. See Patel v. United States, No. 2022-1131 (Fed.
 Cir. Feb. 11, 2022), ECF No. 31 (“The Court of Federal
 Claims correctly concluded that Mr. Patel’s allegations
 were baseless and that it lacked jurisdiction over any of his
 claims.”).
Case: 22-1962      Document: 24    Page: 3    Filed: 08/29/2022




 PATEL   v. WHITE HOUSE CHIEF OF STAFF                      3



    (3) Each side shall bear its own costs.
                                    FOR THE COURT

 August 29, 2022                    /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court